Exhibit 10.1
 
CERTIFICATE OF INCORPORATION
OF
TRUNITY HOLDINGS, INC.
 
  The undersigned, for the purpose of forming a corporation pursuant to the
General Corporation Law of the State of Delaware, does hereby certify as
follows:
 
ONE: The name of this corporation is Trunity Holdings, Inc.
 
TWO: The registered office of the corporation is to be located at 160 Greentree
Drive, Suite 101, City of Dover, County of Kent, State of Delaware 19904.  The
name of its registered agent at that address is National Registered Agents Inc.
 
THREE: The nature of the business and the purpose for which the corporation is
formed are to engage in any lawful act or activity for which corporations may be
organized under the General Corporation Law of Delaware.
 
FOUR: The purpose of the Corporation is to engage in any lawful act or activity
for which corporations may be organized under the General Corporation Laws of
Delaware and the corporation is to have perpetual existence.
 
FIVE: The name and mailing address of the Incorporator is: Robert B. Macaulay,
Carlton Fields, P.A., 100 SE Second Street, Suite 4200, Miami, Florida 33131.
 
SIX: The names of each person designated to serve as a Director of the
Corporation until the first annual meeting of stockholders or until his
successor is elected and qualified are:
 
Director: Terry Anderton,
 
Director: Dr. Joakim Lindblom
 
The directors can be reached at the mailing address: 15 Green Street,
Newburyport, Massachusetts 01950.
 
 
 

--------------------------------------------------------------------------------

 
 
SEVEN: In furtherance and not in limitation of the powers confined by statute,
the Board of Directors is expressly authorized to make, alter or repeal the
bylaws of the corporation.
 
EIGHT: The total number of shares of stock this corporation shall have authority
to issue is 250,000,000 shares, divided into two classes of stock designated
respectively “Common Stock” and “Preferred Stock”, both of which shall have a
par value of $0.0001 per share.  The number of shares of Common Stock which this
corporation shall have authority to issue is 200,000,000 shares. The number of
shares of Preferred Stock which this corporation shall have authority to issue
is 50,000,000 shares.
 
The Board of Directors of this corporation is authorized, subject to limitations
prescribed by law and the provisions of this Certificate of Incorporation, to
provide for the issuance of the shares of Preferred Stock in one or more series,
and by filing a certificate pursuant to the applicable law of the State of
Delaware, to establish from time to time the number of shares to be included in
each such series, and to fix the designation, powers, preferences and rights of
the shares of each such series and the qualifications, limitations or
restrictions thereon including, but not limited to, the determination of
dividend, voting, liquidation, redemption and conversion rights, preferences and
limitations and any other preferences and relative, participating, optional or
other special rights. The Board of Directors is also authorized to increase or
decrease the number of shares of any series before or after the issue of that
series, but not above the total number of authorized and unissued shares of the
series or below the number of shares of such series then outstanding.
 
NINE: Newly created directorships resulting from any increase in the number of
directors, or vacancies in any existing directorships resulting from death,
resignation, disqualification, removal or other cause shall be filled solely by
the affirmative vote of a majority of the remaining directors then in office,
even though less than a quorum, or by the sole remaining director.  Any director
elected in accordance with the preceding sentence shall hold office for the
remainder of the full term of the director in which the new directorship was
created, or the vacancy occurred, and until such director’s successor shall have
been elected and qualified.  No decrease in the number of directors constituting
the Board shall shorten the term of any incumbent director.
 
TEN:
 
(A) No Personal Liability.
 
A director or officer of the corporation shall not be personally liable to the
corporation or its Stockholders for monetary damages for breach of fiduciary
duty as a director or officer, except liability for (i) acts or omissions which
involve intentional misconduct, fraud or knowing violations of law; or (ii) the
payment of distributions in violation of the General Corporation Law of
Delaware.
 
 
2

--------------------------------------------------------------------------------

 
 
(B) Indemnification.
 
1.           Each person who was or is a party or is threatened to be made a
party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, except an action by or
in the right of the corporation, by reason of the fact that he or she is or was
a director, officer, legal counsel, employee, or agent of the corporation, or is
or was serving at the request of the corporation as a director, officer, legal
counsel, employee, or agent of another corporation, partnership, joint venture,
trust or other enterprise shall be indemnified and held harmless to the fullest
extent authorized by the General Corporation Law of Delaware, as the same exists
or may hereafter be amended, (but in the case of any such amendment only to the
extent that such amendment permits the corporation to provide broader
indemnification rights than said law permitted the corporation to provide prior
to such amendment), against all expenses, liabilities, and loss including
attorneys’ fees, judgments, fines and amounts paid in settlement actually and
reasonably incurred by him or her in connection with the action, suit, or
proceeding if he or she acted in good faith and in a manner which he or she
reasonably believed to be in or not opposed to the best interests of the
corporation, and, with respect to any criminal action or proceeding had no
reasonable cause to believe his or her conduct was unlawful. The termination of
any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, does not, of itself, create a
presumption that the person did not act in good faith and in a manner which he
or she reasonably believed to be in or not opposed to the best interests of the
corporation, and that, with respect to any criminal action or proceeding, he or
she had reasonable cause to believe that his or her conduct was unlawful.
 
2.           Each person who was or is a party or is threatened to be made a
party to any threatened, pending or completed action or suit by or in the right
of the corporation to procure a judgment in its favor, by reason of the fact
that he or she is or was a director, officer, legal counsel, employee, or agent
of the corporation, or is or was serving at the request of the corporation as a
director, officer, legal counsel, employee, or agent of another corporation,
partnership, joint venture, trust or other enterprise, shall be indemnified and
held harmless to the fullest extent authorized by the General Corporation Law of
Delaware, as the same exists or may hereafter be amended, (but in the case of
any such amendment only to be the extent that such amendment permits the
corporation to provide broader indemnification rights than said law permitted
the corporation to provide prior to such amendment), against all expenses,
liabilities and loss including amounts paid in settlement and attorneys’ fees
actually and reasonably incurred by him or her in connection with the defense or
settlement of the action or suit if he or she acted in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the corporation. Indemnification pursuant to this Section (B) 2 may
not be made for any claim, issue or matter as to which such a person has been
adjudged by a court of competent jurisdiction, after exhaustion of all appeals
therefrom, to be liable to the corporation or for amounts paid in settlement to
the corporation, unless and only to the extent that the court in which the
action or suit was brought or other court of competent jurisdiction determines
upon application that in view of all the circumstances of the case, the person
is fairly and reasonably entitled to indemnity for such expenses as the court
deems proper.
 
 
3

--------------------------------------------------------------------------------

 
 
The right to indemnification conferred in this Article 10 shall be a contract
right and shall include the right to be paid by the corporation any expenses
incurred in defending any such proceeding in advance of its final disposition;
provided, however, that, if the General Corporation Law of Delaware requires,
the payment of such expenses incurred by a director or officer in his or her
capacity as a director or officer (and not in any other capacity in which
service was or is rendered by such person while a director or officer,
including, without limitation, service to an employee benefit plan) in advance
of the final disposition of a proceeding, shall be made only upon delivery to
the corporation of any undertaking, by or on behalf of such director or officer,
to repay all amounts so advanced if it shall ultimately be determined that such
director or officer is not entitled to be indemnified under this section or
otherwise. The corporation may, by action of its Board of Directors, provide
indemnification to employees and agents of the corporation with the same scope
and effect as the foregoing indemnification of directors and officers.
 
If a claim under Section (B) 1 of this Article is not paid in full by the
corporation within 45 days after a written claim has been received by the
corporation, the claimant may at any time thereafter bring suit against the
corporation to recover the unpaid amount of the claim and, if successful in
whole or in part, the claimant shall be entitled to be paid also the expense of
prosecuting such claim. It shall be a defense to any such action (other than an
action brought to enforce a claim for expenses incurred in defending any
proceeding in advance of its final disposition where the required undertaking,
if any is required, has been tendered to the corporation) that the claimant has
not met the standards of conduct which make it permissible under the General
Corporation Law of Delaware for the corporation to indemnify the claimant for
the amount claimed, but the burden of proving such defense shall be on the
corporation. Neither the failure of the corporation (including its Board of
Directors, independent legal counsel, or its Stockholders) to have made a
determination prior to the commencement of such action that indemnification of
the claimant is proper in the circumstances because he or she has met the
applicable standard of conduct set forth in the General Corporation Law of
Delaware, nor an actual determination by the corporation (including its Board of
Directors, independent legal counsel, or its Stockholders) that the claimant has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that the claimant has not met the applicable standard of
conduct.
 
The right to indemnification and the payment of expenses incurred in defending a
proceeding in advance of its final disposition conferred in this section shall
not be exclusive of any other right which any person may have or hereafter
acquire under any statute, provision of  the certificate of incorporation,
by-laws, agreement(s), vote of Stockholders or disinterested directors or
otherwise.
 
The corporation may maintain insurance, at its expense, to protect itself and
any director, officer, employee or agent of the corporation or another
corporation, partnership, joint venture, trust or other enterprise against any
such expense, liability or loss, whether or not the corporation would have the
power to indemnify such person against such expense, liability or loss under the
General Corporation Law of Delaware.
 
 
4

--------------------------------------------------------------------------------

 
 
ELEVEN: At any regularly scheduled meeting of Stockholders, only such business
shall be conducted, and only such proposals shall be acted upon, as shall have
been brought before the meeting (a) by, or at the direction of, the Board of
Directors, or (b) by any Stockholder of the corporation who complies with the
notice procedures set forth in this Article 11.  For a proposal to be properly
brought before a meeting by a Stockholder, the Stockholder must have given
timely notice thereof in writing to the Secretary of the corporation. To be
timely, a Stockholder’s notice must be delivered to, or mailed and received at,
the principal executive office of the corporation no less than 60 days prior to
the scheduled meeting, regardless of any postponements, deferrals or
adjournments of that meeting to a later date; provided, however, that if less
than 70 days’ notice or prior public disclosure of the date of the scheduled
meeting is given or made, notice by the Stockholder, to be timely, must be so
delivered or received not later than the close of business on the tenth day
following the earlier of the day on which such notice of the date of the
scheduled meeting was mailed or the day on which such public disclosure was
made. A Stockholder’s notice to the Secretary shall set forth as to each matter
the Stockholder proposes to bring before the meeting: (a) a brief description of
the proposal desired to be brought before the meeting and the reasons for
conducting such business at the meeting; (b) the name and address, as they
appear on the corporation’s books, of the Stockholder proposing such business
and any other Stockholder known by such Stockholder to be supporting such
proposal; (c) the class and number of shares of the corporation’s stock which
are beneficially owned by the Stockholder on the date of such Stockholder’s
notice and by any other Stockholders known by such Stockholder to be supporting
such proposal on the date of such Stockholder notice; and (d) any financial
interest of the Stockholder making the proposal or any other Stockholder known
by such Stockholder to be supporting the proposal.
 
The presiding officer of the meeting shall determine and declare at or before
the meeting whether the Stockholder proposal was made in accordance with the
terms of this Article 9.  If the presiding officer determines that a Stockholder
proposal was not made in accordance with the terms of this Article 9, he or she
shall so declare at the meeting and any such proposal shall not be acted upon at
the meeting.
 
This provision shall not prevent the consideration and approval or disapproval
at the meeting of reports of officers, directors and committees of the Board,
but, in connection with such reports, no new business shall be acted upon at
such meeting unless stated, filed and received as herein provided.
 
 
5

--------------------------------------------------------------------------------

 
 
TWELVE: No stockholder shall be entitled as a matter of right to subscribe for
or receive additional shares of any class of stock, whether now or hereafter
authorized, or any bonds, debentures or securities convertible into stock. Any
such issuance of stock or securities convertible into stock shall be as directed
by the Board of Directors, upon such terms as in its discretion it shall deem
advisable.
 
THIRTEEN: This Corporation reserves the right at any time, and from time to
time, to amend, modify or repeal any provision contained in this Certificate of
Incorporation, in the manner now or hereafter prescribed by the laws of the
State of Delaware. All rights, preferences and privileges of any nature
whatsoever conferred upon stockholders, directors or any other persons whom so
ever by and pursuant to this Certificate of Incorporation in its present form or
as hereafter amended are granted subject to the rights reserved in this article.
 
IN WITNESS WHEREOF, I have hereunto set my hand this 18th day of January, 2012.
 
 
 
/s/ Robert B. Macaulay       Robert B. Macaulay, Incorporator  

 
 
6

--------------------------------------------------------------------------------

 